Judgment, Supreme Court, New York County (Renee A. White, J.), rendered September 30, 2003, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of seven years, eight years and seven years, respectively, unanimously affirmed.
The record supports the court’s finding that defendant’s statement was voluntarily given, so as to permit its use for impeachment purposes (see Harris v New York, 401 US 222 [1971]; People v Maerling, 64 NY2d 134, 140 [1984]; People v Padron, 134 AD2d 625 [1987], lv denied 71 NY2d 900 [1988]). The hearing evidence does not substantiate defendant’s assertions that the police employed implied threats or unduly lengthy interrogation. We reject defendant’s argument that a statement made after invocation of the right to silence should be deemed inadmissible even for impeachment purposes as a matter of state constitutional law (see People v Maerling, 64 NY2d at 140).
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Friedman, Marlow, Gonzalez and Catterson, JJ.